Citation Nr: 0300360	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  01-04 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right foot currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right thigh, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision issued by the 
Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board remanded 
the current matter under appeal in September 2001 for 
additional development and readjudication under new duty 
to notify and assist regulations.  The requested actions 
are now complete and this appeal is was again before the 
Board for appellate review.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable 
disposition of the veteran's claim has been developed and 
obtained, and all due process concerns as to the 
development of his claim have been addressed.  

2.  The veteran's residuals of a shell fragment wound to 
the right foot is manifested by no loss of tissue, 
unremarkable movement of the right foot and right ankle, 
an unremarkable gait, a scar-like soft tissue swelling, 
and slight decreased pinprick sensation across the dorsum 
aspect.

3.  The veteran's residuals of a shell fragment wound to 
the right thigh is manifested by no exit or entry scars 
and was described as superficial at the time of injury.  
The veteran currently denies any problems with his right 
thigh and the medical evidence shows no significant muscle 
injury, no adhesions, and no muscle hernias.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a shell fragment wound to the right foot have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.71a, 
Diagnostic Code 5284 (2002).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound to the right thigh 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.56, 4.73, 
Diagnostic Code 5315 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

Fist, VA must notify the claimant of evidence and 
information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was informed of the laws, regulations, and 
evidence pertinent to establishing the benefits sought on 
appeal via the Statement of the Case (SOC), the 
Supplemental SOC, and an October 2001 letter.  The Board 
finds that VA's duties to assist the veteran and to notify 
him of the evidence necessary to substantiate his claims 
has been satisfied.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  In the 
instant case, the veteran's service medical records, 
private treatment records, and VA examination records, 
including the March 2000 VA examination report, have been 
associated with the claims folder.  In response to the 
September 2001 Board remand, the veteran's representative 
submitted a memorandum in November 2001.  This response 
indicates that there is no additional evidence pertinent 
to these increased rating claims available from two 
private medical providers previously identified by the 
veteran. 

The veteran, through his representative, asserts that the 
March 2000 VA examination is inadequate for rating 
purposes as the veteran's medical records were not 
available for review.  The March 2000 examination report 
does indeed reflect that the VA examiner noted that the 
veteran's medical records were not available for review.  
The examination repot also reflects that while the history 
provided by the veteran was not clear, he was able to 
inform the VA examiner at the time of the examination that 
he had incurred shell fragment wounds to his right foot 
and right thigh in 1945.  Additionally, the opinion 
section of the examination report reflects that the VA 
examiner had obtained and reviewed the veteran's claim 
folder. As such, the Board finds that the VA examination 
conducted in March 200 is adequate for rating purposes.  
Therefore, the Board concludes that no further assistance 
to the veteran regarding development of evidence is 
required, and would be otherwise unproductive.  See 
38 U.S.C.A. § 5103A(b)(3) (West Supp. 2002); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

II.  Factual Background

The veteran's service medical records reveal that the 
veteran was injured on April 15, 1945, when he was struck 
in the right leg by shrapnel.  He received a wound on his 
upper, outer right thigh and one over his right ankle.  He 
received first aid at a battle aid station, and was then 
transferred to U.S. Fleet Hospital No. 103.  His medical 
records reveal that on April 27, 1945, he was transferred 
to U.S. Army General Hospital No. 203.

An April 1945 radiographic report reflects that X-rays of 
the veteran's right thigh revealed no evidence of 
fracture, bone disease, or metallic fragments.

A May 1945 clinical record reflects final diagnoses of a 
lacerated wound, symptom free, of the dorsum of his right 
foot and a lacerated wound, symptom free, of the lateral 
aspect of his right thigh, which was described as 
"superficial".  An abbreviated clinical record from Ward 
351 indicates that physical examination revealed that the 
veteran was not in apparent pain, the laceration across 
the dorsum of his right foot appeared clean with no 
evidence of tendon or nerve injury and that the laceration 
of his right thigh was nearly healed and very superficial.  
A May 1945 operative record reflects that the lacerating 
wound on the dorsal aspect of the veteran's right foot was 
closed after the wound edges were excised and undercut.

An April 1997 private medical record reflects that the 
veteran complained of numbness.  A May 1997 private 
medical record reflects that the numbness in the veteran's 
feet was better since he started walking.

An August 1999 private medical record reflects that the 
veteran complained of his feet being numb and contains an 
assessment of possible neuropathy.  A September 1999 
private medical record indicates that he indicated that 
his feet were numb and at times the numbness went up along 
his ankles.

A January 2000 private medical record contains an 
assessment of peripheral neuropathy while a February 2000 
private medical record contains an assessment of gout.  
The February 2000 private medical record additionally 
indicates that the veteran's left ankle was swollen and 
warm to the touch.

In his February 2000 increased rating claim, the veteran 
indicated that his condition had progressively worsened to 
the point that he is unable to walk without the aid of a 
cane or assistance of some kind due to numbness.

The veteran was afforded a VA Muscles Exam in March 2000.  
The examination report reflects that the veteran reported 
that when the injury originally occurred, the doctor told 
him that his nerve was injured and that he would have 
numbness eventually in the future.  The report reflects 
that he also indicated that the numbness was worse in his 
right foot than left foot and denied any problems with his 
thigh.  The examination report reflects that physical 
examination revealed that the veteran's gait was noted to 
be unremarkable and that he did not use any assistive 
device.  The report reflects that his right thigh had a 
small horizontal scar over the mid-anterior aspect that 
measured about four centimeters in length.  The 
examination report specifically indicates that there is no 
significant deformity, no significant muscle injury, no 
adhesions, and no muscle hernia.  The examination report 
additionally shows that there was no entry or exit wound 
scars noted on the right thigh, no significant tissue 
loss, and muscle strength was probably slightly decreased.  
The March 2000 examination report reflects that physical 
examination of the veteran's right foot revealed no entry 
or exit wound scars, no tissue loss comparison, movements 
of the right ankle and right foot were unremarkable, and 
the examiner noted no swelling or deformity of the right 
foot.  The report reflects that there was a "soft tissue 
swelling/scar" and slight decreased pinprick sensation 
across the dorsum of the right foot.  The report indicates 
that the only other deformity of the right foot noted by 
the examiner was severe fungal infection of the toenails.  
The report contains diagnoses of bilateral osteoarthritis 
of the feet, degenerative joint disease of the first 
metatarsal phalangeal joint of the right foot, 
degenerative joint disease of the talonavicular tarsal 
joint of the left foot, and scar of the right thigh.  The 
examiner stated in the opinion portion of the examination 
report that the veteran's gout is not secondary to his 
service-connected disabilities and that the etiology of 
the questionable neuropathy is unclear.

III.  Increased Rating Claims

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities, which is based 
on the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. § 4.1 
(2002).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2002).  
Additionally, the evaluation of the same disability under 
various diagnosis, known as pyramiding, is to be avoided.  
38 C.F.R. § 4.14 (2002).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Increased Rating: Right Foot

The veteran is currently rated as 20 percent disabled for 
his service-connected right foot disability under 
Diagnostic Code 5284.  This rating has been in effect 
since December 31, 1945, and is protected by law.  
38 U.S.C.A. § 110 (West 1991).  Under Diagnostic Code 
5284, a moderately severe foot injury is rated as 20 
percent disabling while a severe foot injury is rated as 
30 percent disabling.  38 C.F.R. § 4.71a (2002).  The 
evidence reveals that the veteran had no loss of tissue, 
unremarkable movement of the right foot and right ankle, 
an unremarkable gait, a scar-like soft tissue swelling, 
slight decreased pinprick sensation across the dorsum 
aspect, and no deformity of the right foot other than 
toenail fungus.  The evidence does not show extreme 
tenderness, marked deformity or pain on manipulation such 
that a rating for a severe foot injury is warranted.  As 
such, the Board finds that the veteran's disability 
picture does not more closely approximate the criteria for 
a higher rating.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5284 (2002).

Functional limitation, supported by adequate pathology and 
evidenced by the veteran's visible behavior, due to such 
things as pain, weakness, instability, and interference 
with walking, standing and sitting must also be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see generally VAOPGCPREC 36-97; 38 C.F.R. §§ 4.10, 
4.40, 4.59 (2002).  While the veteran indicated that he is 
unable to walk without assistance of some kind, the March 
2000 VA examination report reflects that the VA examiner 
noted that the veteran's gait was unremarkable and he did 
not use any assistive device.  Therefore, the Board finds 
that the evidence does not support an increased rating for 
the veteran's service-connected right foot condition based 
on additional functional limitation.  Id.

The Board has considered whether a compensable rating is 
available under an alternative diagnostic code.  The 
private medical records reflect that the veteran has 
sought treatment for numbness in both of his feet.  The 
veteran has specifically indicated that his service-
connected disability has worsened as his feet get numb and 
that the doctor told him in 1945 that his injury to his 
right foot involved nerves and that he was told that he 
would eventually get numbness.  In contrast, his service 
medical records specifically indicate that the laceration 
across the dorsum aspect of his right foot showed no 
evidence of nerve injury.  Additionally, a layperson's 
account of what a doctor purportedly said is too 
attenuated and inherently unreliable  to constitute 
"medical" evidence.  Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).  Therefore, the Board finds that the veteran's 
assertions that the numbness of his feet is a residual of 
his injury in service is not competent medical evidence, 
and such a conclusion is not supported by the competent 
evidence of record.  See also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (a lay person is not competent 
to render a probative opinion involving medical diagnosis 
or medical causation).  Furthermore, the March 2000 VA 
examination report indicates that the VA examiner did not 
attribute the veteran's gout or questionable neuropathy to 
his service.  Instead, the VA examiner noted in the report 
that the veteran's gout was not secondary to his service-
connected disabilities and that the etiology of the 
questionable neuropathy was unclear.   Therefore, the 
Board finds that application of an alternative diagnostic 
code is not warranted and an increased disability rating 
remains denied.  38 C.F.R. §§ 4.3, 4.41 (2002).

The Board has also considered if a separate rating for a 
scar is warranted.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  In the instant case, the scar-like tissue 
swelling was already considered when evaluating the 
severity of the veteran's right foot disability picture 
under Diagnostic Code 5284.  Therefore, a separate rating 
for a scar is not warranted.  See 38 C.F.R. § 4.14 (2002).

Increased Rating: Right Thigh

The veteran is currently rated as 10 percent disabled for 
his service-connected right thigh disability.  This rating 
has been in effect since December 31, 1945, and is 
protected by law.  38 U.S.C.A. § 110 (West 1991).  
According to the applicable criteria, the veteran's 
current 10 percent evaluation for his service-connected 
muscle injury contemplates a moderate injury to Muscle 
Group XV.  An increased rating to 20 percent is warranted 
for moderately severe injury to Muscle Group XV while a 30 
percent disability is warranted for a severe injury.  
38 C.F.R. § 4.73, Diagnostic Code 5315 (2002).

The Code of Federal Regulations provides guidance for 
evaluating muscle injuries caused by various missiles and 
projectiles.  The provisions of 38 C.F.R. § 4.56 (2002) 
convey, in pertinent part, the following definitions:

...(c) For VA rating purposes, the 
cardinal signs and symptoms of muscle 
disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and 
uncertainty of movement.

(d) Under diagnostic codes 5301 through 
5323, disabilities resulting from 
muscle injuries shall be classified as 
slight, moderate, moderately severe or 
severe as follows:  

...(2) Moderate disability of muscles-(i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint. 
Service department record or other 
evidence of in-service treatment for 
the wound. Record of consistent 
complaint of one or more of the 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) 
of this section, particularly lowered 
threshold of fatigue after average use, 
affecting the particular functions 
controlled by the injured muscles.   
(iii) Objective findings.  Entrance and 
(if present) exit scars, small or 
linear, indicating short track of 
missile through muscle tissue.  Some 
loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss 
of power or lowered threshold of 
fatigue when compared to the sound 
side.   

(3) Moderately severe disability of 
muscles-(i) Type of injury.  Through 
and through or deep penetrating wound 
by small high velocity missile or large 
low- velocity missile, with 
debridement, prolonged infection, or 
sloughing of soft parts, and 
intermuscular scarring.   (ii) History 
and complaint.  Service department 
record or other evidence showing 
hospitalization for a prolonged period 
for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this 
section and, if present, evidence of 
inability to keep up with work 
requirements.  (iii) Objective 
findings.  Entrance and (if present) 
exit scars indicating track of missile 
through one or more muscle groups.  
Indications on palpation of loss of 
deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive 
evidence of impairment.

In the instant case, the veteran's service medical records 
reveal that his injury to his right thigh was superficial 
and X-rays revealed no evidence of fracture, bone disease, 
or metallic fragments.  The March 2000 VA examination 
report reflects no significant muscle injury, no 
adhesions, and no muscle hernias of the right thigh and 
that the veteran denied any problems with his right thigh.  
The examination report also reflects that there were no 
entry or exit wound scars on his right thigh.  The report 
reflects that the examiner noted that the veteran's muscle 
strength was "probably" decreased.  The evidence does not 
show exit scars indicating track of missile through one or 
more muscle groups or indications on palpation of loss of 
deep fascia or muscle substance.  As such, the Board finds 
that the evidence does not more closely approximates a 
moderately severe injury to the muscles of the veteran's 
right thigh.  See 38 C.F.R. §§ 4.3, 4.7, 4.56, 4.73, 
Diagnostic Code 5315 (2002). 

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court of 
Appeals for Veterans Claim held that scars must be 
considered separately.  The evidence of record reveals 
that the veteran had a small scar on the anterior aspect 
of his right thigh while his service medical records 
reveal that his injury was to the lateral aspect of his 
right thigh.  The March 2000 VA examination report 
specifically reflects that there were no entry or exit 
scars on the veteran's right thigh.  Therefore, the Board 
finds that the veteran is not entitled to a separate 
rating for a scar as a residual of his shell fragment 
wound to his right thigh.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002); 67 Fed. Reg. 
49,590 (to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 7801, 7802, 7803, 7804) (effective Aug. 30, 2002); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board has further considered whether other factors 
such as functional impairment and pain as addressed under 
38 C.F.R. §§ 4.10, 4.40, and 4.59 warrant the grant of a 
higher evaluation.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-207 (1995).  However functional impairment is already 
a consideration of the criteria and a separate evaluation 
is therefore not warranted.

Conclusion

In brief, the veteran's right foot disability picture does 
not more nearly approximate the criteria for an evaluation 
in excess of his current 20 percent disability rating.  
See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2002).  
In addition, his right thigh disability picture does not 
more nearly approximate the criteria for an evaluation in 
excess of his current 10 percent disability rating.  
See38 C.F.R. §§ 4.7, 4.56, 4.57, Diagnostic Code 5315 
(2002).  Accordingly, the Board concludes that the 
preponderance of the evidence weighs against the veteran's 
increased rating claims.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2002).  
The Board has considered the doctrine of reasonable doubt 
in the veteran's favor, but, as the preponderance of the 
evidence is against his claims, that doctrine is not for 
application.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 4.3 (2002).

Finally, the Board has no reason to doubt that the 
veteran's service-connected disabilities causes him 
discomfort and may limit his efficiency in certain tasks.  
This alone, however, does not present an exceptional or 
unusual disability pictures and is not reflective of any 
factor that takes the veteran outside of the norm.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired).  Accordingly, the 
Board finds that the veteran's disability picture does not 
warrant referral for the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b) (2002).


ORDER

An increased rating for residuals of a shell fragment 
wound to the right foot is denied.

An increased rating for residuals of a shell fragment 
wound to the right thigh is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

